DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Contra the applicant, the limitations, “plurality of various doping materials within the polymer material and configured to produce a radiation spectrum in response to the irradiating” and “wherein the produced radiation spectrum is a spectral signature distinct from a spectrum of the irradiating step, and wherein the plurality of various doping materials is capable of absorbing, scattering, or emitting radiation at a plurality of specific wavelengths to produce the spectral signature” is directly shown in Fraser et al.

Fraser et al. crucially teaches (column 37, lines 1-5):
“In a dichroic fiber embodiment, a plurality of dyes may be employed within the fibers, either using multiple dyes in a single fiber, or a plurality of fiber types, each having different dye properties.  Each dye, having a distinct absorption and fluorescence spectrum, is separately detectable.  ”

This can be understood in conjunction with another portion of Fraser et al. that has already been discussed:

“The fluorescence signal is preferably provided by a fluorescent dye or pigment doped into the fiber polymer matrix, having a long major axis to align with the polymer chains of the fiber during the drawing process. Known dyes may be used, for example organic fluorescent dyes that have absorption and emission in the infrared to near-ultraviolet range.”

These two excerpts from Fraser, taken together, show that at least in some embodiments there is a plurality of doping materials in fibers in currency notes to produce a particular spectral signature, as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-7 and 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over the article “Fluorescence Detection of Counterfeit US Currency” which appeared as an advertising supplement on page 26 of Molecular Spectroscopy in February of 2004, by Jasco Inc. in view of Fraser et al. (US 8,171,567). Another undated version of the Jasco document, little changed, appears on the Jasco website and was captured from there to be included herewith. Hereinafter this document will be referred to as Jasco.

Re claim 1:
Jasco teaches, “The paper used in the printing of real currency has a high starch content making it appear dull under UV light. Counterfeiters generally use bond paper that has virtually no starch and is bleached. The bleached bond paper fluoresces under UV light. UV detection of counterfeit currency has been in use since approximately 1976, and has been fairly effective. Recently, security thread has been implemented to prevent counterfeiters from passing off a bill as one of a higher denomination. A security thread is a thin thread or ribbon running through a bank note substrate. The thread in the new notes glows when held under an ultraviolet light, which makes it difficult to copy the currency with a commercial color copier. Using a unique thread position for each denomination starting with the $100 note prevents certain counterfeit techniques, such as bleaching ink off a lower 
See especially figure 3. Each of several different currency notes has a very specific and unique spectral profile. The appropriate spectral signature must be found to confirm the validity of a note.
Jasco is silent on the use of polymers, but it is widely known that polymers are often used in such security threads on banknotes.

Fraser et al. (US 8,171,567) teaches (column 31, line 63 to column 32, line 4):
“A polymer ribbon is incorporated into currency stock in known manner, in addition to the existing polyester ribbon. This ribbon is specially adapted to be reliably written to with information after it is within the bill of currency, to add information logically associated with some property of the individual piece. This ribbon may incorporate writable optical disk technology, holographic storage technology, or respond to optical, thermal, magnetic or electrical energy to record a pattern.”

Fraser et al. further teaches (column 35, lines 4+):
“The fluorescence signal is preferably provided by a fluorescent dye or pigment doped into the fiber polymer matrix, having a long major axis to align with the polymer chains of the fiber during the drawing process. Known dyes may be used, for example organic fluorescent dyes that have absorption and emission in the infrared to near-ultraviolet range.”



Regarding the limitations, “plurality of various doping materials within the polymer material and configured to produce a radiation spectrum in response to the irradiating” and “wherein the produced radiation spectrum is a spectral signature distinct from a spectrum of the irradiating step, and wherein the plurality of various doping materials is capable of absorbing, scattering, or emitting radiation at a plurality of specific wavelengths to produce the spectral signature” is directly shown in Fraser et al.

Fraser et al. crucially teaches (column 37, lines 1-5):
“In a dichroic fiber embodiment, a plurality of dyes may be employed within the fibers, either using multiple dyes in a single fiber, or a plurality of fiber types, each having different dye properties.  Each dye, having a distinct absorption and fluorescence spectrum, is separately detectable.  ”

In view of Fraser et al.’s teachings at column 37, lines 1-5, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ multiple dyes (i.e. multiple dopants) for a more sophisticated spectral signature and thus better authentication.



Re claim 5: The spectral signatures of figure 3 involve fluorescing, which includes absorbing and then fluorescing/scattering light.

Re claim 6: The visible spectrum is shown in figure 3 of Jasco.

Re claim 7: Although Jasco is silent on non-visible fluorescing, the spectral curves obviously continue above and below the range shown in figure 3. Some amount of fluorescing is expected outside of the visible range.

Re claim 9: Again, see figure 3 of Jasco.

Re claim 10: US banknotes are about 100 microns thick, and a security thread would be a fraction of this, so 5-70 microns is the right range.

Re claim 11-12: US banknotes have a paper substrate. 

Re claim 13: In US banknotes, the security thread is a layer in the banknote.



Re claim 15: The subject of Jasco is banknotes.

Re claims 16, 17, 18, 19, 20 and 21: See discussion re claims 1, 10, 11, 12, 13 and 14, respectively.

Re claim 22: It is apparent to one of ordinary skill that any sensitive optical sensor will do and for most users, the camera on their smartphone is the most readily available one.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.